Came on to be heard the defendants in error's motion to dismiss the appeal herein upon several grounds, among which are: (1) That the case-made was never settled and signed by the trial judge; and (2) the case cannot be considered *Page 15 
on transcript for the want of proper certification by the clerk.
The record discloses that the motion for a new trial was overruled by the trial court on August 9, 1922, and hence that more than six months has elapsed since said date; that the case-made was not settled and signed by the trial judge and filed in the trial court, as required by section 785 of the Comp. Stats. of 1921, nor served upon the defendants in error as required by said section, nor is the same certified as a transcript by the clerk, as required by law.
Therefore, the motion to dismiss the appeal must be sustained, and it is so ordered. Rule 17 of the Rules of the Supreme Court. Walcher v. Stone, 15 Okla. 130, 79 P. 771; E. G. Rall Grain Co. v. First State Bank of McQueen, 39 Okla. 786,136 P. 744; Hughes v. Martin, 43 Okla. 710, 144 P. 356.